Citation Nr: 0328523	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-16 555	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to a monetary allowance under the provisions of 
38 U.S.C.A. § 1805 for a child born with spina bifida.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
August 1970.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


REMAND

The appellant contends that her father, the veteran, was 
present in Vietnam and that, as a child born with spina 
bifida, she is therefore entitled to a monetary allowance 
under the provisions of 38 U.S.C.A. § 1805.

In her VA Form 9 dated in May 2003, the appellant requested a 
hearing before a traveling member of the Board.  The record 
reflects that the appellant was thereafter scheduled for a 
videoconference hearing before a member of the Board to be 
held in October 2003 at the RO in Muskogee, Oklahoma (the 
state in which she resides).  Later in September 2003 the 
appellant indicated that she would not accept a 
videoconference hearing before a member of the Board, and 
instead wanted to appear at a hearing before a traveling 
member of the Board.  The appellant did not report for the 
videoconference hearing scheduled for October 2003.

Since the appellant has not waived her right to attend an in-
person hearing before a member of the Board, and as her 
request for such a hearing remains unsatisfied, the Board 
will remand her claim.  See 38 C.F.R. § 20.703 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a travel Board hearing at the RO 
in Muskogee, Oklahoma.

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

